BOLIN, Judge.
This is an action for damages allegedly sustained by plaintiff resulting from an in-tersectional collision of two trucks at Linwood and Hollywood Avenues in Shreveport, Louisiana. Both streets are four-lane thoroughfares and the traffic at the intersection is controlled by an electric signal light. John L. Hebert was driving a milk truck west on Hollywood and was in the process of turning left in order to proceed south on Linwood. Hebert’s truck was struck by a large truck-trailer unit being driven east on Hollywood by Donald L. Platt. From judgment rejecting plaintiff’s demands against Platt, his employer and the latter’s insurer, he appeals.
The accident happened in the early morning before daylight. Plaintiff testified he momentarily stopped his milk truck, headed west, in the inside lane waiting for the traffic light to change to green with an arrow indicating “go” for left-turning traffic onto Linwood. He stated that after the light so changed he began his left turn, with the proper blinker light on his truck operating, when he was struck by the oncoming truck-trailer unit. It is undisputed the impact occurred in the eastbound traffic lane.
Platt testified he was driving his unit very slowly east on Hollywood and watched the traffic light for eastbound traffic turn from red to green, after which he gradually accelerated his vehicle and proceeded into the intersection at a slow rate of speed. He said when he first saw the milk truck it was moving toward him as if to proceed on through the intersection to the west. He asserted it was impossible for him to avoid the collision after he observed the truck had turned left into his lane of travel.
There were no other eyewitnesses and no other evidence was presented tending to throw any light on how the accident happened. There was testimony relative to the sequence of changes on the electric signal light at the intersection to the effect that when the green light and left turn arrow came on for westbound traffic on Hollywood the lights on the other three sides remained red. Thus it appears that both drivers could not have entered the intersection with a green light, nor even one with a green and the other a caution light. Clearly, therefore, either Hebert or Platt drove his truck into the intersection on a green light and the other proceeded on a red light.
We find the testimony in hopeless conflict. There is no way to reconcile the opposing versions except by speculation. Under the circumstances we hold plaintiff has failed to bear the burden of showing any fault against defendant driver.
The judgment appealed from is affirmed at appellant’s cost.
Affirmed.